Citation Nr: 0740699	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-02 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO) which denied service connection for 
PTSD.  

The veteran testified at an April 2006 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  


FINDING OF FACT

The veteran is shown by competent medical evidence to have 
diagnosed PTSD that is etiologically related to active 
service.  


CONCLUSION OF LAW

PTSD was incurred in active service. 38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a September 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A March 2006 letter provided the veteran with notice of the 
type of evidence necessary to establish a disability rating 
and effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2007).  This notice was not received prior to 
the initial rating decision.  In light of the Board's 
favorable decision, however, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a decision in 
the present appeal despite any inadequate notice in this 
regard.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There is no 
indication that any notice deficiency reasonably affects the 
outcome of this case.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  The RO shall address any notice defect 
regarding disability ratings and effective dates when 
effectuating the award.    

The veteran's service medical records, VA and private 
treatment records, a VA examination, lay statements, and a 
Board hearing transcript have been associated with the claims 
file.  VA has provided the veteran with every opportunity to 
submit evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis 

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection for PTSD requires the 
following three elements: [1] a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), [2] credible supporting evidence that the claimed 
in-service stressor(s) actually occurred, and [3] medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2007).

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate evidence based on places, 
types, and circumstances of service, as shown by the 
veteran's military records and all pertinent medical and lay 
evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see 
also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f) 
(2007).  The evidence necessary to establish the occurrence 
of an in-service stressor for PTSD will vary depending on 
whether or not the veteran "engaged in combat with the 
enemy." Id.

If VA determines that the veteran engaged in combat with the 
enemy and that the alleged stressor is related to combat, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(f).  No further development or corroborative evidence 
is required, provided that the claimed stressor is 
"consistent with the circumstances, conditions, or hardships 
of the veteran's service." Id.  If, however, VA determines 
that the veteran did not engage in combat with the enemy or 
that the alleged stressor is not related to combat, the 
veteran's lay testimony by itself is not sufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other evidence to 
corroborate the veteran's testimony or statements.  See 
Moreau v. Brown, 9 Vet. App. 389, 394 (1996).  

The veteran's Form DD 214 shows that he served in the Marine 
Corps as a machine gunner.  The veteran received the Combat 
Action Ribbon among other awards and decorations in service, 
indicating that he engaged in combat with the enemy.  Thus, 
the Board finds that the veteran engaged in combat with the 
enemy while serving in Vietnam.  The Board finds that 
stressors described in an April 2003 lay statement, which 
reflect participation in combat operations with exposure to 
near death situations, are consistent with the circumstances, 
conditions, and hardships of the veteran's service.  

Service medical records, to include a June 1966 enlistment, 
June 1970 extension, and September 1970 separation 
examinations, contain no complaints, diagnoses, or treatment 
for any psychiatric disorders in service.  

During an April 2006 Board hearing, the veteran indicated 
that he first noticed PTSD symptoms while he was still in 
service, stating that he was self medicating, using drugs and 
drinking alcohol.  He indicated that his current 
symptomatology included problems with anger control and poor 
sleep.  He reported that he is currently receiving treatment 
at VA for depression. 

The earliest indication of psychiatric treatment of record 
was in September 1995.  The veteran was treated by Dr. R.M.K. 
from September 1995 to October 1995 for occupational and 
relationship problems.

The veteran was admitted to the Columbia Coliseum Psychiatric 
Hospital in December 1996 with a diagnosis of major 
depression, single episode, severe, without psychotic 
features.  His discharge summary reflects a diagnosis of 
major depression, severe, without psychotic features.  Both 
the admission and discharge assessments were completed by Dr. 
R.B. in December 1996.

VA treatment records dated from December 2001 to April 2004 
reflect treatment for adjustment disorder with depressed 
mood. 

A March 2004 VA examination included a review of the claims 
file.  The examiner also relayed an extensive history, 
including background information, active duty, employment, 
legal, mental health, and family histories.  The veteran's 
mental health history shows that he was first treated with 
antidepressant medication in 1995 by his family doctor.  
Thereafter he was referred to Dr. R.B. and was admitted to 
the Columbia Coliseum Psychiatric Hospital for one week for 
depression.  The veteran was treated by VA for chronic 
adjustment disorder with depressed mood and alcohol 
dependence.  The examiner concluded, after interviewing the 
veteran and reviewing his history, that the behaviors 
reported by the veteran did not meet the criteria required 
for PTSD.  

A MCMI-III and Zung Self Rating Depression Scale were 
administered and reviewed.  The examiner stated that the 
veteran's MCMI-III results were not considered valid after 
discussing them with the veteran.  The veteran attributed his 
desire to be alone due to an inability to fit in, believing 
he was on a different tract from others; times when he was 
happy, they were sad and visa versa.  He attributed being 
discriminated against due to others' perception of him.  The 
identified noteworthy comments were discussed with the 
veteran.  The examiner stated that once examined, there was 
an indication of exaggerated symptoms.  The veteran indicated 
that he had a suicide attempt, but in clarification, he had 
suicidal thoughts.  He indicated that he thought he was thin, 
but in fact, he was 240 pounds, and was considered obese by 
his medical doctor.  He reported that he never got physically 
abusive, but did feel angered to the point of desiring to act 
out aggressively.  The Zung Self Rating Depression Scale 
indicated minimal depression.  

During the mental status examination, the veteran reported 
having depression and difficulty getting along with others.  
He seemed unaware of how his comments might be offensive or 
hurtful to others.  He reported some sleep difficulty but was 
aware his alcohol intake may impact his sleep.  No nightmares 
or intrusive thoughts were reported.  The veteran did report 
anger at the way one particular superior treated him while in 
the military and the difficulties he had with social 
interaction.  The veteran was diagnosed with chronic 
adjustment disorder with depression and substance abuse.  He 
had an Axis II diagnosis of paranoid personality and schizoid 
tendencies. 

The veteran submitted an April 2007 letter from Dr. R.B. with 
an attached June 2004 psychiatric evaluation and October 2004 
letter.  The April 2007 letter indicated that treatment 
records for the veteran were no longer available.  The June 
2004 psychiatric evaluation shows that the veteran complained 
of sad moods, poor concentration, poor sleep with frequent 
nightmares, and flashbacks.  The veteran reported that his 
problems began as a result of his experience in Vietnam.  Dr. 
R.B. stated based on his experience with the veteran, that 
his problems appeared to have started while on duty but he 
did not seek treatment at that time.  A mental status 
examination was completed.  The veteran was alert and 
oriented in three spheres.  Mood was dysthymic and affect was 
bright.  Concentration was poor, recent and immediate recall 
was poor, and remote recall was intact.  The veteran had 
flashbacks and nightmares frequently.  There were some 
homicidal ideations but none recently, and no suicidal 
ideations.  The veteran was assessed with PTSD. 

In the October 2004 letter, Dr. R.B. stated that the veteran 
had been his patient for the last nine years.  He stated that 
the veteran suffered from chronic flashbacks and poor sleep, 
and complained of persistent sad moods and poor 
concentration.  He opined that the condition the veteran 
suffered from was connected to his service as a Marine. 

In the present case, there are two conflicting medical 
opinions with respect to the veteran's current psychiatric 
diagnosis.  A VA examiner has stated that the veteran does 
not meet the criteria required for a diagnosis of PTSD, and 
Dr. R.B. has opined that the veteran has PTSD related to 
service.  According to CAVC, "the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 
470 (1993).  The credibility and weight to be attached to 
these opinions is within the province of the Board. Id.  In 
this case, the Board finds that both the VA examiner's 
opinion and the 2004 opinions rendered by Dr. R.B are 
probative.  

Dr. R.B. diagnosed the veteran with PTSD in April 2004 after 
interviewing the veteran and completing a mental status 
examination.  The diagnosis appears to conform to the DSM-IV 
criteria as required by 38 C.F.R. § 4.125(a).  The veteran is 
a combat veteran, and Dr. R.B. related the veteran's 
diagnosis of PTSD to his experiences in Vietnam.  Dr. R.B. is 
also familiar with the veteran's psychiatric history.  He 
indicated in an October 2004 statement that the veteran had 
been a patient of his for nine years.  

The VA examiner reviewed the veteran's claims file and 
associated medical records, and completed objective 
psychiatric testing.  The VA examiner concluded that the 
veteran did not meet the criteria required for a diagnosis of 
PTSD.  The veteran was diagnosed instead with chronic 
adjustment disorder with depression and substance abuse.  VA 
psychiatric treatment records from December 2001 to April 
2004 also reflect a diagnosis of chronic adjustment disorder 
with depression.  

The record contains two probative psychiatric opinions.  Dr. 
R.B.'s has diagnosed the veteran with PTSD and has indicated 
that the veteran's PTSD is related to service.  In contrast, 
a VA examiner indicated that the veteran did not meet the 
criteria required for PTSD, and instead diagnosed the veteran 
with chronic adjustment disorder with depression and 
substance abuse.  Resolving the benefit of the doubt in favor 
of the veteran, the Board finds that service connection for 
PTSD is warranted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2007).   

C.  Conclusion

The veteran is a combat veteran and described participation 
in combat operations with exposure to near death situations.  
He has been diagnosed with PTSD, and his diagnosed PTSD was 
attributed to his experiences in Vietnam.  Therefore, the 
Board concludes that the evidence supports a finding that the 
veteran has PTSD etiologically related to active service.  


ORDER

Service connection for PTSD is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


